Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election of Species VI (species described by claim 8) in the reply filed on March 16, 2022 is acknowledged. Because applicant did not distinctly and specifically point out the supposed errors in the restriction requirement, the election has been treated as an election without traverse (MPEP § 818.01(a)). Claims 1 and  9-11 are generic to the elected species.

Claims 2-7 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to nonelected  species, there being no allowable generic or linking claim. 

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claim 1, 8, 10 and 11 are rejected under 35 U.S.C. 102(a)(1) as anticipated by or, in the alternative, under 35 U.S.C. 103 as obvious over Rasmussen et al. (US 2011/0217752; already cited in IDS dated 10/21/2020), hereinafter “Rasmussen ‘752”.
	Rasmussen ‘752 teaches a base substrate coated with a ligand-functionalized polymer (see paragraph [0010], page 1) resulting in a ligand functionalized substrate (see abstract). A method of making a ligand functionalized substrate comprises reacting a polyamine polymer with a guanylating agent, optionally in the presence of an acid catalyst (see paragraph [0011], page 1). In one embodiment the base substrate may have a coating of the ligand functional (co)polymer on a surface thereon, and useful coating techniques include applying a solution or dispersion of the (co)polymer, optionally including a crosslinker, onto the base substrate (see paragraph [0056], page 4). Preferably, the base substrate is porous like porous or microporous membranes or porous nonwoven webs (see paragraphs [0047], [0050], page 4), which are therefore, flexible.  The base substrate is also a woven or nonwoven web (see claims 9 and 10). In Example 45, the polymer of Example 11 which is a 10% guanylated PEI (polyethyleneimine, MW 70,000)  (which reads on the guanidinyl-containing polymer) (see paragraph [0081], page 7), was diluted to 0.5% solids with isopropanol (which reads on the organic solvent of instant claim 1 and the disinfectant of instant claim 11); four portions of this solution (50 grams each) were formulated with enough butanediol diglycidyl ether (BUDGE), a crosslinker (which reads on the polyglycidylether of instant claim 8), to react with 2.5%, 5%, 10% and 20%, respectively, of the amine groups of the polymer; nylon 66 membrane (understood to be woven or nonwoven) were dipped coated with the polymer solution, excess coating was removed, then allowed to dry for 15 minutes, a second coating layer was applied, the coated membranes were then placed in 500 ml polyethylene bottles filled with deionized water to extract any non-crosslinked coating (see paragraphs [0106] and Table 9, page 10), resulting in a functionalized substrate, i.e. crosslinked with guanylated PEI, which is construed to read on the wipe of the present claims, wherein the amount of the liquid is construed to be at least 0.5 times of the weight of the base substrate as required in instant claims 1 and 10. The porous substrates having a coating of ligand-functionalized polymer are particularly suited as filter media, for the selective binding and removal of target biological species including proteins, cells, cell debris, microbes, nucleic acids, and/or viruses from biological samples (see paragraph [0064], page 5). Even though Rasmussen ‘752 does not explicitly disclose the functionalized substrate to exhibit the properties recited in instant claim 1 (see last 6 lines), it would be inherent for the functionalized substrate of Rasmussen ‘752  to exhibit the same properties because the same substrate and coating components have been utilized. “Products of identical composition can not have mutually exclusive properties.” A  chemical composition and its properties are inseparable. Therefore, if the prior art teaches the identical chemical structure, the properties applicant discloses and/or claims are necessarily present. In re Spada, 911 F.2d 705, 709, 15 USPQ2d 1655, 1658 (Fed. Cir. 1990). See MPEP 2112.01 II. Even if the teachings of Rasmussen ‘752 are not sufficient to anticipate the claims, it would have been nonetheless obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to reasonably expect the functionalized substrate of Rasmussen ‘752 to exhibit similar, if not the same, properties because similar substrate and coating components have been utilized. 

Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Rasmussen ‘752 as applied to claims 1, 8, 10 and 11 above.
	Rasmussen ‘752 teaches the features as discussed above. Rasmussen ‘752, however, fails to specifically disclose the amount of the guanidinyl-containing polymer in the substrate as recited in claim 9.
	Regarding the guanidinyl-containing polymer in the substrate, considering the teachings of Rasmussen ‘752 in Example 45, and while Rasmussen ‘752 is silent on the weight of the substrate, which silence is construed that the weight of the substrate is not critical, hence could vary is a wide range, the subject matter as a whole would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have selected the overlapping portion of the range disclosed by the reference because overlapping ranges have been held to be a prima facie case of obviousness, see In re Malagari, 182 U.S.P.Q 549; In re Woodruff, 919 F.2d 1575, 1578, 16 USPQ2d 1934, 1936-37 (Fed. Cir. 1990); In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976). 

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 1 and 9-11 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1 and 3-5 of U.S. Patent No. 10,844,337. Although the claims at issue are not identical, they are not patentably distinct from each other because both sets of claims are drawn to wipes comprising the same substrates, same cationic coating disposed on a surface of the substrate, the cationic coating comprising the same guanidinyl-containing polymer, same liquid present on the wipe, and having the same property of removing microorganisms from a surface, differing only in that the present claims require the cationic coating comprising the guanidinyl-containing polymer to be both crosslinked on the substrate and covalently bonded to the substrate, whereas US ‘337 only recites the cationic coating to be crosslinked on the substrate. 
	Considering that the same guanidinyl-containing polymer cationic coating and the same substrates have been utilized by US ‘337, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to reasonably expect the cationic coating of US ‘337 to not only be cross-linked on the substrate but also covalently bonded to the substrate.
	
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. The references are considered cumulative to or less material than those discussed above. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to LORNA M DOUYON whose telephone number is (571)272-1313. The examiner can normally be reached Mondays-Fridays; 8:00 AM-4:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Angela Brown-Pettigrew can be reached on 571-272-2817. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





                                                                               /LORNA M DOUYON/                                                                               Primary Examiner, Art Unit 1761